DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2021 has been entered.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 and 20-24 in the reply filed on August 16, 2017 is acknowledged.
Claims 25, and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 16, 2017.
Drawings
The drawings filed 8/29/2014 are accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-10, 20-24, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng et al (US 2014/0065399) in view of (a) Bischofsberger et al (US 2007/0013094), (b) Jangbarwala (US 8,598,240), and (c) Nishikawa et al (US 2010/0062220).
Weng teaches a one-step process for producing a graphitic film (0028), said process comprising directly feeding a precursor polyimide film (claim 2), without going through a carbonization step, to a graphitization zone preset at a graphitization temperature no less than from 2,200°C to 3,250°C (0028).  The examiner takes the position that retreating the graphitic film from said graphitization zone is inherent to the process taught in Weng wherein the film is heated in a furnace.  
Weng does not teach heating the polymer precursor for a period of residence time sufficient for converting said precursor polymer film to a porous graphitic film having a density from 0.1 g/cm3 to 1.5 g/cm3.  However, Bischofsberger teaches the porosity of such a precursor can be controlled by controlling the temperature at which the precursor is heated (0064).  Thus, it would have been obvious to one of ordinary skill in the art to control the graphitization temperature of Weng in order to obtain the desired density of the resulting graphite film.
Weng does not teach the precursor material should further comprise 1-99w% of graphene materials dispersed therein.  However, Jangbarwala teaches the electrical conductivity of a precursor polymer to be carbonized can be enhanced by including graphene therein (col 5, lines 15+; col 4, lines 42+).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include graphene in the precursor polymer in order to improve the electrical conductivity of the composite.  Furthermore, it would have been obvious to one of ordinary skill in the art to optimize the amount of graphene added in order to optimize the electrical conductivity of the composite as the graphene is taught to be a result effective variable.

	With regards to claim 3, Weng teaches the graphitization temperature is no less than from 2,500°C to 3,250°C (0028).
	With regards to claim 4, Weng teaches the graphitization temperature may be up to 2800C which is understood to read on the claimed “graphitization temperature is from 2,800°C .”
	With regards to claim 5, Weng teaches the graphitization may be done in a high temperature induction furnace (0028) but does not explicitly teach said process should be a continuous process.  However, Bischofsberger teaches such graphitization of a polymer precursor may be done by a continuous process that includes continuously or intermittently feeding said precursor polymer film from one end of said graphitization zone and retreating said porous graphitic film from another end of said graphitization zone (0067).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a continuous furnace process such as that taught in Bischofsberger to make the graphite film therein.  The motivation for doing so would have been such a process allows for continuous, uninterrupted production of the film.
	With regards to claim 6, Weng teaches the precursor polymer film is under a compression stress while residing in said graphitization zone (0035).
With regards to claim 7, Weng teaches the precursor polymer film may be supported on a first refractory material plate and covered by a second refractory material plate to exert a compressive stress to said precursor polymer film while residing in said graphitization zone (0035).

	With regards to claim 9, Weng teaches the film may have a thickness of 23-300um (claim 9).
With regards to claim 10, neither reference teaches the length of the furnace.  However, it is known in the art that the length of the furnace is a result effective variable determined by specifics of the process-including retention duration and rate of speed/throughput of the product.  Thus, it would have been obvious to one of ordinary skill in the art to optimize the length of the furnace based upon the retention duration and throughput of the product.
With regards to claims 20 and 21, Weng teaches the thermal conductivity of the resulting film should be 1200-6000W/mC (0007).  Furthermore, Bischofsberger teaches the thermal conductivity is controlled by controlling the temperature of graphitization.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the graphitization temperature in Weng in order to obtain the desired thermal conductivity in the final graphitic film.
With regards to claims 22-24, the examiner takes the position that the films disclosed in Weng exhibit full graphitization and that the claimed inter-graphene spacing and mosaic spread are inherent properties of a graphite crystal (see paragraphs 0085 and 0086 of published application). 
With regards to the claimed precursor copolymer, Weng does not teach the polymer film may comprise the claimed Markush members of claims 1 and 27.  However, Nishikawa teaches it is known that polybenzimidazole and polybenzobisimidazole may be used as precursors in graphitization processes (claim 17 and 0033). Thus, it would have been obvious to one of ordinary skill in the art to utilize said polymers in place of or in addition to the polyimide taught in Weng.  The motivation for doing so would have been said polymers are taught by the prior art to be useful as precursors for graphitic films. 
.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng et al (US 2014/0065399) in view of (a) Bischofsberger et al (US 2007/0013094), (b) Jangbarwala (US 8,598,240), and (c) Nishikawa et al (US 2010/0062220), as applied to claims above, and further in view of Wang (2013/0329366).
With regards to claim 11, Weng does not teach the claimed time/temperature limitations.  However, Wang teaches graphitization is typically carried out on polymer precursors at a temperature of 2,500-3,200 for 5-24 hours (see background of the invention).  Thus, it would have been obvious to one of ordinary skill in the art  at the time the invention was made to run Weng’s process under the conditions specified in claim 11 as said conditions are typical in the art for graphitization of polymer precursors.
Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng et al (US 2014/0065399) in view of (a) Bischofsberger et al (US 2007/0013094), (b) Jangbarwala (US 8,598,240), and (c) Nishikawa et al (US 2010/0062220), as applied to claims above, and further in view of Ozaki et al (US 2006/035085).
Weng is relied upon as above, but does not teach the film may further contain multiple sheets of a graphite flake material dispersed therein, wherein said graphite flake material has a thickness greater than 100nm.  However, Ozaki teaches polymer compositions comprising such fillers are useable for graphitization processes.  For example, the graphite may be a flake (107) material with a thickness greater than 100nm (106).  Thus, it would have been obvious to one of ordinary skill in the art at the 
With regards to claims 13-15, said claims further limit the selection of graphene if graphene is selected from the Markush group of claim 12.
With regards to claim 16, the claimed carbon yield is herein understood to be inherent to polyimide films.
Response to Arguments
Applicant's arguments filed 8/16/2021 have been fully considered but are not persuasive.  
 Issue No. 1:
With regards to the rejection of Claims 1-16, 20-24 and 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, the examiner agrees that the amendment to claim 1 addresses the issues.
Issue No. 2:
With regards to claims 1-10, 20-24, and 27 under 35 U.S.C. 103 as being unpatentable over Weng et al (US 2014/0065399) in view of (a) Bischofsberger et al (US 2007/0013094), (b) Jangbarwala (US 8,598,240), and (c) Nishikawa et al (US 2010/0062220), Applicant agues Weng is silent about the features of the process consisting of directly feeding a precursor polymer film, without going through a carbonization step, to a graphitization zone preset at a graphitization temperature from 2,200°C to 2,800°C for a period of residence time sufficient for converting the precursor polymer film to a porous graphitic film having a density from 0.1 g/cm3 to 1.5 g/cm3 and retreating the porous graphitic film from the graphitization zone. Said argument is noted but is not persuasive for the reasons stated above.  The examiner notes it is unclear from applicant’s arguments which specific features of the claimed invention 


Issue No. 3:
With regards to the rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Weng et al (US 2014/0065399) in view of (a) Bischofsberger et al (US 2007/0013094), (b) Jangbarwala (US 8,598,240), and (c) Nishikawa et al (US 2010/0062220), as applied to claims above, and further in view of Wang (2013/0329366), Applicant argues there is nothing in Wang to remedy the deficiencies of Weng, Bischofsberger, Jangbarwala, and Nishikawa. Said argument is noted but is not persuasive for the reasons noted above.
Issue No. 4:
With regards to claims 12-16 under 35 U.S.C. 103 as being unpatentable over Weng et al (US 2014/0065399) in view of (a) Bischofsberger et al (US 2007/0013094), (b) Jangbarwala (US 8,598,240), and (c) Nishikawa et al (US 2010/0062220), as applied to claims above, and further in view of Ozaki et al (US 2006/035085), Applicant argues the Ozaki references does not remedy the deficiencies of Weng, Bischofsberger, Jangbarwala, and Nishikawa. Said argument is noted but is not persuasive for the reasons noted above.
For the reasons noted above, applicant’s arguments are not persuasive and the claims remain rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN R KRUER/Primary Examiner, Art Unit 3649